Title: New York Ratifying Convention. First Speech of June 23 (John McKesson’s Version), [23 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 23, 1788]
Mr. Hamilton
It is true the great object of the Smaller States was an equal Suffrage in Senate—but some of them also wished to retain what advantages in Suffrage the[y] Could in the other House. I was absent 10 days—found on Return the plan as it now is—A Motion was made to encrease the Numbers—It was declared that the Number was the Effect of Compromise—New Hampshire & the South declared the difficulty of Send[ing] a greater Number into the Center—and the Expence too great—Some also Saw that the Expence would be made an Argumt agt the Constitution—And Many really feared the Expence—Connecticut could not avow but did really compromise some things to preserve their Suffrage in Senate—The Delegates represented to their State held it up as a merit that the Number was not encreased beyond what it might have been under the Old Confe[de]ration—
It was in all his parts a Matter of Compromise—
